Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered January 19, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.